Citation Nr: 1342530	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right hip disability, to include as secondary to service connected chondromalacia patella of the right knee.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip disability, to include as secondary to service connected chondromalacia patella of the right knee.

3.  Entitlement to service connection for a broken front tooth, to include as secondary to service connected chondromalacia patella of the right knee.

4.  Entitlement to service connection for residuals of a broken small finger of the left hand, to include as secondary to service connected chondromalacia patella of the right knee.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1995 and received an honorable discharge.  He had additional service from July 9, 1995 to April 7, 2005 which was terminated by a bad conduct discharge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability of the front of the legs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013 the Veteran filed a notice of disagreement with a December 2012 rating decision that continued previous denials for entitlement to service connection for disabilities of the right and left hip and denied claims for entitlement to service connection for a broken front tooth and broken small finger.  The Veteran has not been provided a statement of the case (SOC) addressing these issues and a remand is required.   See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and his representative on the issues of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for right and left hip disabilities, to include as secondary to service connected chondromalacia patella of the right knee; and, entitlement to service connection for a broken front tooth and residuals of a broken small finger of the left hand, also to include as secondary to service connected chondromalacia patella of the right knee.  The appellant should also be informed of the requirements to perfect an appeal with respect to these issues.  

2.  If the appellant perfects an appeal with respect to any of these matters, ensure any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



